Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 23, 2016

                                          No. 04-16-00362-CV

                                         IN RE Nancy ALANIS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:        Marialyn Barnard, Justice
                Rebeca C. Martinez, Justice
                Luz Elena D. Chapa, Justice

        On June 9, 2016, relator filed a petition for writ of mandamus and a motion to transfer
records to the petition for writ of mandamus, stay the trial court’s order of March 3, 2016, and
abate her appeal currently pending before this court. The court has considered relator’s petition
and is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for
writ of mandamus and motion are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.



                                                          _________________________________
                                                          Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2011-CI-02839, styled Nancy Alanis v. Wells Fargo Bank National
Association, as Trustee for the Pooling and Servicing Agreement dated as of October 1, 2006 Securitized Asset
Backed Receivables LLC Trust 2006-NC3 Mortgage Pass Through Certificates Series 2006 NC3; and Homeq
Servicing Corporation; and Ocwen Loan Servicing, LLC, pending in the 408th Judicial District Court, Bexar
County, Texas, the Honorable Larry Noll presiding.